Exhibit 10.9

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT, dated as of February 11, 2020, is entered
into by and between NexPoint Real Estate Finance, Inc., a Maryland corporation
(“NREF”) and NexPoint Real Estate Advisors VII, L.P., a Delaware limited
partnership (the “Manager”).

In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by each party hereto, the parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1  Definitions.  As used in this Agreement, the terms set forth below
have the following meanings:

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented or restated from time to time.

“Business Day” means any day, other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which banking institutions in Dallas, Texas or New
York, New York are authorized or required by law, regulation or executive order
to close.

“Charter” means the Articles of Amendment and Restatement of NREF as filed with
the State Department of Assessments and Taxation of the State of Maryland on
January 24, 2020, as the same may be amended, modified or restated from time to
time.

“Commission” means the Securities and Exchange Commission.

“Confidential Information” shall have the meaning set forth in Section 2.9 of
this Agreement.

“Demand Registration” shall have the meaning set forth in Section 2.1(b) of this
Agreement.

“Effective Date” means the date of the Management Agreement.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.  

“Holder” means any Initial Holder who is the owner of any Registrable Security,
any Affiliates of the Initial Holder who are the owners of any Registrable
Securities or any assignee or transferee of such Initial Holder or any of its
Affiliates (x) to the extent permitted under the Charter and (y) provided such
assignee or transferee agrees in writing to be bound by all the provisions
hereof.

“Indemnified Party” has the meaning set forth in Section 2.6 of this Agreement.

“Indemnifying Party” has the meaning set forth in Section 2.6 of this Agreement.



--------------------------------------------------------------------------------

 

“Initial Holder” means the Manager.

“Inspector” has the meaning set forth in Section 2.2(g) of this Agreement.

“Management Agreement” means the Management Agreement, dated as of February 6,
2020, by and among NREF and the Manager, as the same may be amended, modified or
restated from time to time.

“Manager” has the meaning set forth in the introductory paragraph of this
Agreement.

“Notice and Questionnaire” means a written notice, substantially in the form
attached as Exhibit A, delivered by a Holder to NREF (i) notifying NREF of such
Holder’s desire to include Registrable Securities in a registration statement,
(ii) containing all information about such Holder required to be included in
such registration statement in accordance with applicable law, including Item
507 of Regulation S-K promulgated under the Securities Act, as amended from time
to time, or any similar successor rule thereto, and (iii) pursuant to which such
Holder agrees to bound by the terms and conditions hereof.

“NREF” has the meaning set forth in the introductory paragraph of this
Agreement.

“NREF Common Stock” means the common stock of NREF, par value $0.01 per share.

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Piggyback Registration” shall have the meaning set forth in Section 2.1(a) of
this Agreement.

“Records” has the meaning set forth in Section 2.2(g) of this Agreement.

“Registrable Securities” means (i) shares of NREF Common Stock at any time
beneficially owned by the Manager which are issuable or issued as compensation
for the Manager’s services under the Management Agreement and any additional
shares of NREF Common Stock issued as a dividend, distribution or exchange for,
or in respect of such shares and (ii) all shares owned by the Initial Holder and
Affiliates of the Initial Holder, including NexPoint Advisors, L.P. and its
Affiliates, until the earlier to occur of:

(i)a registration statement covering such shares has been declared effective by
the Commission and such shares have been disposed of pursuant to such effective
registration statement;

(ii)such shares have been publicly sold under Rule 144;

(iii)all such shares held by such Person may be sold in one transaction pursuant
to Rule 144; or

(iv)such shares have been otherwise transferred in a transaction that
constitutes a sale thereof under the Securities Act, NREF has delivered a new
certificate or other evidence of ownership for such shares not bearing the
Securities Act restricted stock legend and such shares may be resold or
otherwise transferred by such transferee without subsequent registration under
the Securities Act;

provided, however, that “Registrable Securities” for purposes of the
indemnification obligations contained in Sections 2.4 and 2.5 shall mean all
shares that are registered on an applicable registration statement,
notwithstanding that such shares may not otherwise be “Registrable Securities”
by operation of clause (iii) above.

2

AmericasActive:14237919.4

--------------------------------------------------------------------------------

 

“Registration Expenses” has the meaning set forth in Section 2.3 of this
Agreement.

“Rule 144” means Rule 144 promulgated under the Securities Act or any similar
successor rule thereto that may be promulgated by the Commission.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement under the Securities Act.

“Suspension Notice” means any written notice delivered by NREF pursuant to
Section 2.9 with respect to the suspension of rights under a registration
statement or any prospectus contained therein.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1  Registration.  

(a)Piggyback Registration.  If NREF proposes to file a registration statement
(or a prospectus supplement pursuant to a then-existing shelf registration
statement) under the Securities Act with respect to a proposed underwritten
equity offering by NREF for its own account or for the account of any of its
respective securityholders of any class of security other than a registration
statement on Form S-4 or S-8 (or any substitute form that may be adopted by the
Commission) filed in connection with an exchange offer, an offering of
securities solely to NREF’s existing securityholders or the adoption of a long
term incentive plan, then NREF shall give written notice of such proposed filing
to the Holders of Registrable Securities as soon as practicable (but in no event
less than 10 days before the anticipated filing date of the applicable
preliminary prospectus or, if applicable, prospectus supplement; provided that
in the case of a “bought deal” or an offering in which there is no (or very
limited) marketing, such notice shall be given at least seven days before
pricing, and such notice shall offer such Holders the opportunity to register
such number of shares of Registrable Securities as each such Holder may request
(a “Piggyback Registration”). NREF shall use commercially reasonable efforts to
cause the managing underwriter or underwriters of a proposed underwritten
offering to permit the Registrable Securities requested to be included in a
Piggyback Registration to be included on the same terms and conditions as any
similar securities of NREF included therein.

(b)Demand Registration.  

(i)Request for Registration. Commencing on or after the date that is one year
after the Effective Date, Holders of Registrable Securities may make a written
request for registration under the Securities Act of all or part of their
Registrable Securities (a “Demand Registration”); provided, that NREF shall not
be obligated to effect more than one Demand Registration in any twelve month
period and not more than two such Demand Registrations during the initial term
of the Management Agreement (if such Management Agreement is extended, the
Holders will be entitled to one additional Demand Registration per year that the
Management Agreement is extended); and provided, further, that Holders making
such written request shall propose the sale of at least 100,000 shares of
Registrable Securities (such number to be adjusted successively in the event
NREF effects any stock split, stock consideration or recapitalization after the
date hereof) or such lesser number of Registrable Securities if such lesser
number is all of the Registrable Securities owned by the Holders. Any such
request will specify the number of shares of Registrable Securities proposed to
be sold and will also specify the intended method of disposition thereof. Within
10 days after receipt of such request, NREF will give written notice of such
registration request to all other Holders of Registrable Securities and include
in such registration all such Registrable Securities with respect to which NREF
has received written requests for inclusion therein within 10 Business Days
after the receipt by the applicable Holder of NREF’s notice. Each such request
will also specify the number of shares of Registrable Securities to be
registered and the intended method of disposition thereof.

3

AmericasActive:14237919.4

--------------------------------------------------------------------------------

 

(ii)Effective Demand Registration. A registration will not count as a Demand
Registration until it has become effective and has remained effective and
available for at least 180 days (or such shorter period in which all Registrable
Securities included in such registration have been sold).

(iii)Priority on Demand Registrations. If the Holders of a majority of shares of
the Registrable Securities to be registered in a Demand Registration so elect by
written notice to NREF, the offering of such Registrable Securities pursuant to
such Demand Registration shall be in the form of an underwritten offering. NREF
shall select the book-running managing underwriter in connection with any such
Demand Registration; provided that such managing underwriter must be reasonably
satisfactory to the Holders of a majority of the shares of the Registrable
Securities included in such offering. NREF may select any additional investment
banks and managers to be used in connection with the offering; provided that
such additional investment bankers and managers must be reasonably satisfactory
to the Holders of a majority of the shares of the Registrable Securities
included in such offering. To the extent 25% or more of the Registrable
Securities so requested to be registered are excluded from the offering in
accordance with Section 2.1(c), the Holders of such Registrable Securities shall
have the right to one additional Demand Registration under this Section in such
twelve-month period with respect to the Registrable Securities.

(c)Reduction of Offering.  Notwithstanding anything contained herein, if the
managing underwriter or underwriters of an offering described in Section 2.1(a)
or (b) deliver a written opinion to NREF and the Holders of the Registrable
Securities included in such offering that (i) the size of the offering that the
Holders, NREF and/or such other persons intend to make or (ii) the kind of
securities that NREF and/or such other Persons intend to include in such
offering, in each case, are such that the success of the offering would be
materially and adversely affected by inclusion of the Registrable Securities
requested to be included, then:

(i)if the size of the offering is the basis of such underwriter’s opinion, the
amount of securities to be offered for the accounts of Holders shall be reduced
pro rata (according to the number of Registrable Securities proposed for
inclusion in the offering) to the extent necessary to reduce the total amount of
securities to be included in such offering to the amount recommended by such
managing underwriter or underwriters; provided that, in the case of a Piggyback
Registration, if securities are being offered for the account of other Persons
as well as NREF, then with respect to the Registrable Securities intended to be
offered by Holders, the proportion by which the amount of such class of
securities intended to be offered by Holders is reduced shall not exceed the
proportion by which the amount of such class of securities intended to be
offered by such other Persons is reduced, if NREF has the right to reduce such
other Person’s allocation; and

(ii)if the combination of securities to be offered is the basis of such
underwriter’s opinion, (x) the Registrable Securities to be included in such
offering shall be reduced as described in clause (i) above (subject to the
proviso in clause (i)) or (y) if the actions described in clause (x) would, in
the judgment of the managing underwriter, be insufficient to substantially
eliminate the adverse effect that inclusion of the Registrable Securities
requested to be included would have on such offering, such Registrable
Securities will be excluded from such offering.

(d)Selling Holders Become Party to Agreement.  Each Holder acknowledges that by
participating in its registration rights pursuant to this Agreement, such Holder
will be deemed a party to this Agreement and will be bound by its terms,
notwithstanding such Holder’s failure to deliver a Notice and Questionnaire;
provided, that any Holder that has not delivered a duly completed and executed
Notice and Questionnaire shall not be entitled to be named as a Selling Holder
in, or have the Registrable Securities held by it covered by, a registration
statement.

4

AmericasActive:14237919.4

--------------------------------------------------------------------------------

 

Section 2.2  Registration Procedures; Filings; Information.  Subject to Section
2.9 hereof, in connection with any requests that Registrable Securities be
registered pursuant to Section 2.1(b) hereof, NREF will use its commercially
reasonable efforts to effect the registration of the Registrable Securities
covered thereby in accordance with the intended method of disposition thereof as
promptly as reasonably practicable. In connection with any such request:

(a)NREF will, as expeditiously as reasonably possible, prepare and file with the
Commission a registration statement on any form for which NREF then qualifies or
which counsel for NREF shall deem appropriate and which form shall be available
for the sale of the Registrable Securities to be registered thereunder in
accordance with the intended method of distribution thereof; provided that if
NREF shall furnish to the Holders making a request for a Demand Registration
pursuant to Section 2.1(b) a certificate signed by either its Chairman or
President stating that in his or her good faith judgment it would be
significantly disadvantageous to NREF or its shareholders for such a
registration statement to be filed as expeditiously as reasonably possible, NREF
shall have a period of not more than 180 days within which to file such
registration statement measured from the date of receipt of the request.

(b)NREF will, if requested, prior to filing a registration statement or
prospectus or any amendment or supplement thereto, furnish to each Selling
Holder and each underwriter, if any, of the Registrable Securities covered by
such registration statement copies of such registration statement, prospectus,
amendment or supplement as proposed to be filed, and thereafter furnish to such
Selling Holder or underwriter, if any, such number of conformed copies of such
registration statement, each amendment or supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as such Selling Holder or
underwriter may reasonably request to facilitate the disposition of the
Registrable Securities owned by such Selling Holder.

(c)After the filing of a registration statement, NREF will promptly notify each
Selling Holder of Registrable Securities covered by such registration statement
of any stop order issued or threatened by the Commission and take all reasonable
actions required to prevent the entry of such stop order or to remove it if
entered.

(d)NREF will use its commercially reasonable efforts to (i) register or qualify
the Registrable Securities under such other securities or “blue sky” laws of
such jurisdictions in the United States (where an exemption does not apply) as
any Selling Holder or managing underwriter or underwriters, if any, reasonably
(in light of such Selling Holder’s intended plan of distribution) requests and
(ii) cause such Registrable Securities to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of NREF and do any and all other acts and things that
may be reasonably necessary or advisable to enable such Selling Holder to
consummate the disposition of the Registrable Securities owned by such Selling
Holder; provided that NREF will not be required to (A) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph (d), (B) subject itself to taxation in any such
jurisdiction or (C) consent to general service of process in any such
jurisdiction.

(e)NREF will immediately notify each Selling Holder of such Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) NREF’s receipt of any notification of
the suspension of the qualification of any Registrable Securities covered by a
registration statement for sale in any jurisdiction; or (ii) the occurrence of
an event requiring the preparation of a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and promptly make available to each Selling
Holder any such supplement or amendment.

(f)NREF will enter into customary agreements (including an underwriting
agreement, if any, in customary form) and take such other actions as are
reasonably required to expedite or facilitate the disposition of such
Registrable Securities pursuant to a Demand Registration.

5

AmericasActive:14237919.4

--------------------------------------------------------------------------------

 

(g)NREF will make available for inspection by any Selling Holder of such
Registrable Securities, any underwriter participating in any disposition
pursuant to such registration statement and any attorney, accountant or other
professional retained by any Selling Holder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and documents relating to the investments of NREF (collectively, the “Records”)
as shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause NREF’s directors and/or officers and the employees of
the Manager to supply all information reasonably requested by any Inspectors in
connection with such registration statement. Records which NREF determines, in
good faith, to be confidential and which it notifies the Inspectors are
confidential shall not be disclosed by the Inspectors unless (i) the disclosure
of such Records is necessary to avoid or correct a misstatement or omission in
such registration statement or (ii) the release of such Records is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction.
Each Selling Holder of such Registrable Securities agrees that information
obtained by it as a result of such inspections shall be deemed confidential and
shall not be used by it as the basis for any market transactions in the
securities of NREF unless and until such is made generally available to the
public. Each Selling Holder of such Registrable Securities further agrees that
it will, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, give written notice to NREF and allow NREF, at its
expense, to undertake appropriate action to prevent disclosure of the Records
deemed confidential.

(h)NREF will furnish to each Selling Holder and to each underwriter, if any, a
signed counterpart, addressed to such Selling Holder or underwriter, of (i) an
opinion or opinions of counsel to NREF and (ii) if eligible under applicable
auditing standards, a comfort letter or comfort letters from NREF’s independent
public accountants, each in customary form and covering such matters of the type
customarily covered by opinions or comfort letters, as the case may be, as the
Holders of a majority of the Registrable Securities included in such offering or
the managing underwriter or underwriters therefor reasonably requests.

(i)NREF will otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its securityholders, as soon as reasonably practicable, an earnings statement
covering a period of 12 months, beginning within three months after the
effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Commission promulgated thereunder (or any successor rule or regulation
hereafter adopted by the Commission).

(j)NREF will use its commercially reasonable efforts to cause all such
Registrable Securities to be listed on each securities exchange on which similar
securities issued by NREF are then listed.

(k)In addition to the Notice and Questionnaire, NREF may require each Selling
Holder of Registrable Securities to promptly furnish in writing to NREF such
information regarding such Selling Holder, the Registrable Securities held by it
and the intended method of distribution of the Registrable Securities as NREF
may from time to time reasonably request and such other information as may be
legally required in connection with such registration. No Holder may include
Registrable Securities in any registration statement pursuant to this Agreement
unless and until such Holder has furnished to NREF such information. Each holder
further agrees to furnish as soon as reasonably practicable to NREF all
information required to be disclosed to make information previously furnished to
NREF by such Holder not materially misleading.

6

AmericasActive:14237919.4

--------------------------------------------------------------------------------

 

(l)Each Selling Holder agrees that, upon receipt of any notice from NREF of the
happening of any event of the kind described in Section 2.2(c) or 2.2(e) or upon
receipt of a Suspension Notice, such Selling Holder will discontinue disposition
of Registrable Securities pursuant to a registration statement covering such
Registrable Securities until such Selling Holder’s receipt of written notice
from NREF that such disposition may be made and, in the case of clause (ii) of
Section 2.2(e) or, if applicable, Section 2.9, copies of any supplemented or
amended prospectus contemplated by clause (ii) of Section 2.2(e) or, if
applicable, prepared under Section 2.9, and, if so directed by NREF, such
Selling Holder will deliver to NREF all copies, other than permanent file copies
then in such Selling Holder’s possession, of the most recent prospectus covering
such Registrable Securities at the time of receipt of such notice. Each Selling
Holder of Registrable Securities agrees that it will immediately notify NREF at
any time when a prospectus relating to the registration of such Registrable
Securities is required to be delivered under the Securities Act of the happening
of an event as a result of which information previously furnished by such
Selling Holder to NREF in writing for inclusion in such prospectus contains an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances in which they were made.

Section 2.3  Registration Expenses.  In connection with any registration
statement required to be filed hereunder, NREF shall pay the following
registration expenses incurred in connection with the registration hereunder
(the “Registration Expenses”): (i) all fees and expenses of compliance with
securities or “blue sky” laws (including registration and filing fees and
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities), (ii) printing expenses, (iii) the
fees and expenses incurred in connection with the listing of the Registrable
Securities, (iv) reasonable fees and disbursements of counsel for NREF and
customary fees and expenses for independent certified public accountants
retained by NREF (including the expenses of any comfort letters or costs
associated with the delivery by independent certified public accountants of a
comfort letter or comfort letters requested pursuant to Section 2.2(h) hereof),
and (v) the reasonable fees and expenses of any special experts retained by NREF
in connection with such registration. NREF shall have no obligation to pay any
fees, discounts or commissions attributable to the sale of Registrable
Securities, any out-of-pocket expenses of the Holders (or the agents who manage
their accounts), or any transfer taxes relating to the registration or sale of
the Registrable Securities.

Section 2.4  Indemnification by NREF.  NREF agrees to indemnify and hold
harmless each Selling Holder of Registrable Securities, its officers, directors
and agents, and each Person, if any, who controls such Selling Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
from and against any and all losses, claims, damages and liabilities that arise
out of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in any registration statement or prospectus relating to
the Registrable Securities (as amended or supplemented if NREF shall have
furnished any amendments or supplements thereto) or any preliminary prospectus,
or that arise out of or are based upon any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except insofar as such losses, claims, damages or liabilities
arise out of or are based upon any such untrue statement or omission or alleged
untrue statement or omission included in reliance upon and in conformity with
information furnished in writing to NREF by such Selling Holder or on such
Selling Holder’s behalf expressly for inclusion therein. The indemnity provided
for in this Section 2.4 shall remain in full force and effect regardless of any
investigation made by or on behalf of any Selling Holder.

Section 2.5  Indemnification by Holders of Registrable Securities.  Each Selling
Holder agrees, severally but not jointly, to indemnify and hold harmless NREF,
its officers, directors and agents and each Person, if any, who controls NREF
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act to the same extent as the foregoing indemnity from NREF to such
Selling Holder, but only with respect to information relating to such Selling
Holder included in reliance upon and in conformity with information furnished in
writing by such Selling Holder or on such Selling Holder’s behalf expressly for
use in any registration statement or prospectus relating to the Registrable
Securities, or any amendment or supplement thereto, or any preliminary
prospectus.

7

AmericasActive:14237919.4

--------------------------------------------------------------------------------

 

In case any action or proceeding shall be brought against NREF or its officers,
directors or agents or any such controlling person, in respect of which
indemnity may be sought against such Selling Holder, such Selling Holder shall
have the rights and duties given to NREF, and NREF or its officers, directors or
agents or such controlling person shall have the rights and duties given to such
Selling Holder, by Section 2.4.

The obligations of any Selling Holder pursuant to this Section 2.5 will be
limited to an amount equal to the net proceeds to such Selling Holder (after
deducting any discounts and commissions) from the disposition pursuant to such
registration.

Section 2.6  Conduct of Indemnification Proceedings.  In case any proceeding
(including any governmental investigation) shall be instituted involving any
person in respect of which indemnity may be sought pursuant to Section 2.4 or
2.5, such person (an “Indemnified Party”) shall promptly notify the person
against whom such indemnity may be sought (an “Indemnifying Party”) in writing
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all reasonable fees and expenses; provided, however,
that the failure of any Indemnified Party to give such notice will not relieve
such Indemnifying Party of any obligations under this Article II, except to the
extent such Indemnifying Party is materially prejudiced by such failure. In any
such proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the Indemnified Party and the Indemnifying Party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the Indemnifying Party
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) at any time for
all such Indemnified Parties, and that all such fees and expenses shall be
reimbursed as they are incurred. In the case of any such separate firm for the
Indemnified Parties, such firm shall be designated in writing by (i) in the case
of Persons indemnified pursuant to Section 2.4 hereof, the Selling Holders which
owned a majority of the Registrable Securities sold under the applicable
registration statement and (ii) in the case of Persons indemnified pursuant to
Section 2.5, NREF. The Indemnifying Party shall not be liable for any settlement
of any proceeding effected without its written consent, but if settled with such
consent, or if there be a final judgment for the plaintiff, the Indemnifying
Party shall indemnify and hold harmless such Indemnified Parties from and
against any loss or liability (to the extent stated above) by reason of such
settlement or judgment. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such proceeding.

Section 2.7  Contribution.  If the indemnification provided for in Section 2.4
or 2.5 hereof is unavailable to an Indemnified Party or insufficient in respect
of any losses, claims, damages or liabilities referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages or liabilities between NREF on the one hand and
each Selling Holder on the other, in such proportion as is appropriate to
reflect the relative fault of NREF and each Selling Holder in connection with
such statements or omissions which resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative fault of NREF on the one hand and of each Selling Holder on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by such party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

8

AmericasActive:14237919.4

--------------------------------------------------------------------------------

 

NREF and the Selling Holders agree that it would not be just and equitable if
contribution pursuant to this Section 2.7 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.7, no Selling Holder shall be
required to contribute any amount in excess of the amount by which the net
proceeds from the sale of the securities of such Selling Holder to the public
exceeds the amount of any damages which such Selling Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Selling Holder’s obligations to contribute pursuant to
this Section 2.7 are several in proportion to the net proceeds of the offering
received by such Selling Holder bears to the total net proceeds of the offering
received by all the Selling Holders and not joint.

Section 2.8  Rule 144.  NREF covenants that it will (a) make and keep public
information regarding NREF available as those terms are defined in Rule 144, (b)
file in a timely manner any reports and documents required to be filed by it
under the Securities Act and the Exchange Act, (c) furnish to any Holder
forthwith upon request (i) a written statement by NREF as to its compliance with
the reporting requirements of Rule 144 (at any time more than 90 days after the
Effective Date), the Securities Act and the Exchange Act (at any time after it
has become subject to such reporting requirements), and (ii) a copy of the most
recent annual or quarterly report of NREF and such other reports and documents
so filed by NREF, and (d) take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable Holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144.

Section 2.9  Suspension of Use of Registration Statement.  

(a)If the Board of Directors of NREF determines in its good faith judgment that
the filing of a registration statement under Section 2.1 or the use of any
related prospectus would be materially detrimental to NREF because such action
would require the disclosure of material information that NREF has a bona fide
business purpose for preserving as confidential or the disclosure of which would
impede NREF’s ability to consummate a significant transaction (“Confidential
Information”), and that NREF is not otherwise required by applicable securities
laws or regulations to disclose, upon written notice of such determination by
NREF to the Holders, the rights of the Holders to offer, sell or distribute any
Registrable Securities pursuant to a registration statement or to require NREF
to take action with respect to the registration or sale of any Registrable
Securities pursuant to a registration statement shall be suspended until the
earlier of (i) the date upon which NREF notifies the Holders in writing that
suspension of such rights for the grounds set forth in this Section 2.9(a) is no
longer necessary and (ii) 180 days; provided, however, no such 180-day period
shall be successive with respect to the same Confidential Information. NREF
agrees to give the notice under (i) above as promptly as reasonably practicable
following the date that such suspension of rights is no longer necessary.  

(b)If all reports required to be filed by NREF pursuant to the Exchange Act have
not been filed by the required date without regard to any extension, or if the
consummation of any business combination or acquisition of real property by NREF
has occurred or is probable for purposes of Rule 3-05, Rule 3-14 or Article 11
of Regulation S-X promulgated under the Securities Act or any successor rule,
upon written notice thereof by NREF to the Holders, the rights of the Holders to
offer, sell or distribute any Registrable Securities pursuant to a registration
statement or to require NREF to take action with respect to the registration or
sale of any Registrable Securities pursuant to a registration statement shall be
suspended until the date on which NREF has filed such reports or obtained and
filed the financial information required by Rule 3-05, Rule 3-14 or Article 11
of Regulation S-X to be included or incorporated by reference, as applicable, in
a registration statement, and NREF shall notify the Holders as promptly as
reasonably practicable when such suspension is no longer required.

9

AmericasActive:14237919.4

--------------------------------------------------------------------------------

 

Section 2.10  Additional Shares.  NREF, at its option, may register under a
registration statement and include in any filings with any state securities
commissions filed pursuant to this Agreement any number of unissued shares of
NREF Common Stock or any shares of NREF Common Stock owned by any other
stockholder or stockholders of NREF.

Section 2.11  Holdback Agreements; Restrictions on Public Sale by Holder of
Registrable Securities. To the extent not inconsistent with applicable law, each
Holder whose securities are included in a registration statement agrees not to
effect any sale or distribution of the issue being registered or a similar
security of NREF, or any securities convertible into or exchangeable or
exercisable for such securities, including a sale pursuant to Rule 144, during
the 14 days prior to, and during the 90-day period beginning on, the effective
date of such registration statement (except as part of such registration), if
and to the extent requested in writing by NREF in the case of a non-underwritten
public offering or if and to the extent requested in writing by the managing
underwriter or underwriters in the case of an underwritten public offering.

ARTICLE III

MISCELLANEOUS

Section 3.1  Remedies.  In addition to being entitled to exercise all rights
provided herein and granted by law, including recovery of damages, the Holders
shall be entitled to specific performance of the rights under this Agreement.
NREF agrees that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by it of the provisions of this Agreement
and hereby agrees to waive the defense in any action for specific performance
that a remedy at law would be adequate.

Section 3.2  Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, in each case without the written consent of NREF and the
Holders of a majority of the Registrable Securities; provided, however, that the
effect of any such amendment will be that the consenting Holders will not be
treated more favorably than all other Holders (without regard to any differences
in effect that such amendment or waiver may have on the Holders due to the
differing amounts of Registrable Shares held by such Holders). No failure or
delay by any party to insist upon the strict performance of any covenant, duty,
agreement or condition of this Agreement or to exercise any right or remedy
consequent upon any breach thereof shall constitute waiver of any such breach or
any other covenant, duty, agreement or condition.

Section 3.3  Notices.  All notices and other communications in connection with
this Agreement shall be made in writing by hand delivery, registered first-class
mail or air courier guaranteeing overnight delivery:

(i)

 

if to NREF:

 

 

 

 

 

NexPoint Real Estate Finance, Inc.

 

 

300 Crescent Court, Suite 700

 

 

Dallas, TX 75201

 

 

Attention:  Corporate Secretary

 

 

 

 

 

with a copy to:

 

 

 

 

 

Charlie Haag

 

 

Winston & Strawn LLP

 

 

2121 North Pearl Street, Suite 900

 

 

Dallas, TX  75201

 

10

AmericasActive:14237919.4

--------------------------------------------------------------------------------

 

(ii)if to any Holder, initially to the address indicated in such Holder’s Notice
and Questionnaire or, if no Notice and Questionnaire has been delivered, to such
other address as any Holder shall have specified in writing.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; when received if deposited
in the mail, postage prepaid, if mailed; and on the next Business Day, if timely
delivered to an air courier guaranteeing overnight delivery.

Section 3.4  Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties. Any Holder may assign its rights under this Agreement without the
consent of NREF in connection with a transfer of such Holder’s Registrable
Securities; provided, that the Holder satisfies all applicable transfer
provisions for the Registrable Securities, and notifies NREF of such proposed
transfer and assignment and the transferee or assignee of such rights assumes in
writing the obligations of such Holder under this Agreement.

Section 3.5 Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

Section 3.6 Governing Law .  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York without regard to
the choice of law provisions thereof.

Section 3.7 Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

Section 3.8 Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by NREF with respect to the
Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

Section 3.9 Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.10  No Third Party Beneficiaries.  Nothing express or implied herein
is intended or shall be construed to confer upon any person or entity, other
than the parties hereto and their respective successors and assigns, any rights,
remedies or other benefits under or by reason of this Agreement.

Section 3.11 Termination.  The obligations of the parties hereunder shall
terminate (i) with respect to a Holder when it no longer holds Registrable
Securities, and (ii) with respect to NREF when there are no longer any
Registrable Securities; except, in each case, for any obligations under Sections
2.3, 2.4, 2.5, 2.6 and 2.7 and Article III that, by their terms, are intended to
survive for a specific period of time.

[Signature Page Follows]

 

 

11

AmericasActive:14237919.4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

NEXPOINT REAL ESTATE FINANCE, INC.

 

 

 

 

 

 

By:

 

/s/ Brian Mitts

 

 

Name:

 

Brian Mitts

 

 

Title:

 

Chief Financial Officer, Executive VP-

 

 

 

 

Finance, Secretary and Treasurer

 

 

 

NEXPOINT REAL ESTATE ADVISORS VII, L.P.

 

 

 

 

 

 

By:

 

/s/ Brian Mitts

 

 

Name:

 

Brian Mitts

 

 

Title:

 

Chief Financial Officer, Executive

 

 

 

 

VP-Finance, Secretary and Treasurer

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

Exhibit A

 

Form of Notice and Questionnaire

The undersigned holder of shares of common stock, par value $0.01 per share
(“Common Stock”), of NexPoint Real Estate Finance, Inc. (the “Company”) (the
“Registrable Securities”), understands that the Company has filed or intends to
file with the Securities and Exchange Commission (the “Commission”) one or more
registration statements for the registration and sale of the Registrable
Securities in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”), dated February 11, 2020, among the
Company and the holders listed on the signature page thereto. A copy of the
Registration Rights Agreement is available from the Company upon request at the
address set forth below. All capitalized terms not otherwise defined herein
shall have the meanings set forth in the Registration Rights Agreement.

Each owner of Registrable Securities is entitled to the benefits of the
Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to a registration statement, a beneficial owner
of Registrable Securities generally will be required to be named as a selling
security holder in a prospectus, deliver a prospectus to purchasers of
Registrable Securities and be bound by those provisions of the Registration
Rights Agreement applicable to such Holder (including certain indemnification
provisions as described below). To be included in the registration statement,
this Notice and Questionnaire must be completed, executed and delivered to the
Company at the address set forth herein on or prior to the tenth business day
before the effectiveness of the registration statement. We will give notice of
the filing and effectiveness of the initial registration statement by issuing a
press release and/or by mailing a notice to the Holders at their addresses set
forth in the register of the registrar.

Owners that do not complete this Notice and Questionnaire and deliver it to the
Company as provided below will not be named as selling security holders in the
prospectus and therefore will not be permitted to sell any Registrable
Securities pursuant to the registration statement. Owners are encouraged to
complete and deliver this Notice and Questionnaire prior to the effectiveness of
the initial registration statement so that such beneficial owners may be named
as selling security holders in the related prospectus at the time of
effectiveness.

Certain legal consequences arise from being named as selling security holders in
a registration statement and the related prospectus. Accordingly, Holders of
Registrable Securities are advised to consult their own securities law counsel
regarding the consequences of being named or not being named as a selling
security holder in a registration statement and the related prospectus.

NOTICE

The undersigned owner (the “Selling Security Holder”) of Registrable Securities
hereby elects to include in the prospectus forming a part of a registration
statement the Registrable Securities beneficially owned by it and listed below
in Item 3 (unless otherwise specified under Item 3). The undersigned, by signing
and returning this Notice and Questionnaire, understands that it will be bound
by the terms and conditions of this Notice and Questionnaire and the
Registration Rights Agreement.

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and its directors, officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against
certain losses arising in connection with statements concerning the undersigned
made in a registration statement or the related prospectus in reliance upon the
information provided in this Notice and Questionnaire.

The undersigned hereby provides the following information to the Company and
represents and warrants to the Company that such information is accurate and
complete:  

 

 

AmericasActive:14237919.4

--------------------------------------------------------------------------------

 

QUESTIONNAIRE

1.

(a)         Full Legal Name of Selling Security Holder:

 

(b)Full Legal Name of registered holder (if not the same as (a) above) through
which Registrable Securities listed in Item (3) below are held:

 

(c)Full Legal Name of DTC Participant (if applicable and if not the same as (b)
above) through which Registrable Securities listed in Item (3) below are held:

 

(d)List below the individual or individuals who exercise voting and/or
dispositive powers with respect to the Registrable Securities listed in Item (3)
below:

 

2.

Address for Notices to Selling Security Holder:

 

Telephone:

E-mail address:

Contact Person:

 

3.

Beneficial Ownership of Registrable Securities:

 

Type and number of Registrable Securities beneficially
owned:                                                      .

 

Type and number of Registrable Securities to be included in a registration
statement:                   .

 

4.

Beneficial Ownership of Securities of the Company Owned by the Selling Security
Holder:

 

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Company, other than the
Registrable Securities listed above in Item (3).

Type and amount of other securities beneficially owned by the Selling Security
Holder:                 .

 

5.

Relationship with the Company

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

State any exceptions here:

 

6.

Plan of Distribution

 

Discuss the plan of distribution below:

 

 

 

AmericasActive:14237919.4

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENTS

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934 and the rules thereunder
relating to stock manipulation, particularly Regulation M thereunder (or any
successor rules or regulations), in connection with any offering of Registrable
Securities pursuant to the Registration Rights Agreement. The undersigned agrees
that neither it nor any person acting on its behalf will engage in any
transaction in violation of such provisions.

The Selling Security Holder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein. Pursuant to the Registration Rights Agreement, NREF has agreed
under certain circumstances to indemnify the Selling Security Holders against
certain liabilities.

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
a registration statement, the undersigned agrees to promptly notify NREF of any
inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at any time while the registration statement
remains effective. All notices hereunder and pursuant to the Registration Rights
Agreement shall be made in writing at the address set forth below.

In the event that the undersigned transfers all or any portion of the
Registrable Securities listed in Item 3 above after the date on which such
information is provided to NREF, the undersigned agrees to notify the
transferee(s) at the time of transfer of its rights and obligations under this
Notice and Questionnaire and the Registration Rights Agreement.

By signing this Notice and Questionnaire, the undersigned consents to the
disclosure of the information contained herein in its answers to Items (1)
through (6) above and the inclusion of such information in a registration
statement and the related prospectus. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of a registration statement and the related prospectus.

Once this Notice and Questionnaire is executed by the Selling Security Holder
and received by the Company, the terms of this Notice and Questionnaire and the
representations and warranties contained herein shall be binding on, shall inure
to the benefit of and shall be enforceable by the respective successors, heirs,
personal representatives and assigns of the Company and the Selling Security
Holder with respect to the Registrable Securities beneficially owned by such
Selling Security Holder and listed in Item 3 above.

This Notice and Questionnaire shall be governed by, and construed in accordance
with, the laws of the State of New York.

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Holder:

 

 

By:

 

Name:

 

Title:

 

 

 

Dated:

 

 

 

 

AmericasActive:14237919.4

--------------------------------------------------------------------------------

 

Please return the completed and executed Notice and Questionnaire to:

 

NexPoint Real Estate Finance, Inc.

300 Crescent Court, Suite 700

Dallas, TX 75201

Tel: (972) 628-4100

Attention: Corporate Secretary

 

 

AmericasActive:14237919.4